Citation Nr: 9905429	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  94-14 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for rheumatoid 
arthritis due to exposure to ionizing radiation.

2.  Whether entitlement to service connection for colon 
cancer due to exposure to ionizing radiation was properly 
severed.

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability due to 
hypertension and bladder incontinence arising from VA 
hospitalization and surgical treatment in January 1991 and 
hospitalization and medical treatment in June 1991.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The appellant served on active duty from November 1944 to 
July 1946.

This appeal arose from an August 1992 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs Regional 
Office (VARO), that denied entitlement to service connection 
for rheumatoid arthritis as due to exposure to ionizing 
radiation.  In December 1993, the RO issued a rating action 
that granted service connection for colon cancer as due to 
exposure to such radiation.  In April 1994, the appellant 
testified at a personal hearing; that same month, the hearing 
officer issued a decision that continued the denial of the 
claim for service connection for rheumatoid arthritis.  In 
September 1994, the RO proposed to sever service connection 
for colon cancer.  In January 1995, the veteran testified at 
a personal hearing; and in February 1995, the hearing officer 
affirmed the proposed severance.  Service connection was 
thereafter severed in a rating action of February 1995.  

This case was previously remanded by the Board for further 
development and readjudication in May 1996.  The Board notes 
that while the case was in appellate status, the appellant 
perfected his appeal as to an additional issue:  entitlement 
to compensation for additional disability due to hypertension 
and bladder incontinence as a result of VA surgical treatment 
in January 1991.

The Board further notes that the appellant has expressed 
written disagreement in February 1996 with the December 1995 
VARO rating decision which denied entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 for additional 
disability arising from VA hospitalization and treatment in 
June 1991, to include headaches, blurred vision, 
forgetfulness, lack of concentration, clumsiness, dizziness, 
shortness of breath, fatigue, difficulty swallowing, and left 
thigh numbness with limp.  However, the RO failed to issue a 
statement of the case or supplemental statement of the case 
as to this issue.  Thus, the Board finds that this issue must 
be remanded to the RO for further development and 
adjudication.  Buckley v. West, No. 96-1764 (U.S. Vet. App. 
Dec. 3, 1998).  This issue will be addressed further in the 
REMAND appended to the end of this decision.


FINDINGS OF FACT

1.  The service medical records are silent as to complaints, 
treatment, or diagnosis referable to rheumatoid arthritis or 
colon cancer.

2.  The appellant is currently diagnosed with rheumatoid 
arthritis and colon cancer, status post colon resection.

3.  The appellant was present in Nagasaki and Hiroshima 
during the American occupation in 1945 and 1946, and the 
maximum possible radiation dose that he might have received 
was less than one rem.

4.  There is no competent medical evidence of a link between 
the appellant's rheumatoid arthritis and his claimed ionizing 
radiation exposure in service.

5.  A VA physician concluded that it is unlikely that the 
appellant's colon cancer can be attributed to exposure to 
ionizing radiation in service; there is no competent medical 
evidence of a link between the appellant's colon cancer and 
his claimed ionizing radiation exposure in service.

6.  Service connection was granted by a December 1993 rating 
decision for colon cancer due to exposure to ionizing 
radiation in service.

7.  The RO proposed to sever service connection for colon 
cancer due to exposure to ionizing radiation in service by an 
April 1994 rating decision which found that the December 1993 
rating decision was predicated on clear and unmistakable 
error under 38 C.F.R. § 3.105(d).  The RO effectuated the 
severance of service connection for colon cancer due to 
ionizing radiation by rating decision of February 1995.

8.  The December 1993 rating decision that awarded service 
connection for colon cancer due to exposure to ionizing 
radiation was constituted on a failure to correctly apply VA 
regulations extant at the time.

9.  The appellant argues that he has additional disability 
due to bladder incontinence and increased blood pressure as a 
result of colon resection surgery performed in January 1991 
and VA hospitalization and treatment in June 1991.  

10.  The appellant has failed to present competent medical 
evidence that he currently has additional disability 
involving bladder incontinence and increased hypertension 
that can be attributed to or the result of VA 
hospitalization, surgical or medical treatment.  


CONCLUSIONS OF LAW

1.  The appellant has not submitted evidence of a well 
grounded claim for service connection for rheumatoid 
arthritis due to exposure to ionizing radiation.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107(a) (1991); 38 C.F.R. §§ 3.307, 
3.309, 3.310, 3.311 (1998).

2.  The December 1993 rating decision awarding service 
connection for colon cancer due to exposure to ionizing 
radiation was clearly and unmistakably erroneous, and 
therefore entitlement to service connection for colon cancer 
due to exposure to ionizing radiation was properly severed.  
38 C.F.R. § 3.105(d) (1998).

3.  A well grounded claim for compensation pursuant to 
38 U.S.C.A. § 1151 for additional disability due to bladder 
incontinence and increased hypertension, as a result of VA 
hospitalization, medical or surgical treatment has not been 
presented.  38 U.S.C.A. §§ 1101, 1110, 1151, 5107 (West 1991 
and Supp. 1998); 38 C.F.R. § 3.358 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Rheumatoid Arthritis Due to 
Radiation Exposure in Service

The appellant contends, in essence, that he currently suffers 
from rheumatoid arthritis as a direct result of radiation 
exposure during service; therefore, service connection should 
be awarded.  In the alternative, it is also contended that 
the rheumatoid arthritis developed secondary to the 
appellant's colon cancer that allegedly was caused by the 
appellant's exposure to ionizing radiation during service.

In order to establish service connection for a disability, 
there must be objective evidence which establishes that such 
disability either began in or was aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  If a disability is not shown 
to be chronic during service, service connection may 
nevertheless be granted when there is continuity of 
symptomatology after service.  38 C.F.R. § 3.303(b) (1998).  
Regulations also provide that service connection may be 
granted for a disease diagnosed after service discharge when 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (1998).  

Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  Service connection may 
also be granted for disability which is proximately due to or 
the result of a service-connected disease or injury.  
38 C.F.R. § 3.310.  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

Before service connection may be decided, however, the 
initial question for resolution is whether the appellant has 
submitted a well-grounded claim in accordance with 
38 U.S.C.A. § 5107 and Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  "[I]n order for a claim to be well grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service disease or injury and the current 
disability (medical evidence)."  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) (citations omitted).  The Board finds 
that this requirement has not been satisfied for the 
appellant's claim for entitlement to service connection for 
rheumatoid arthritis, claimed as a residual of ionizing 
radiation exposure or as secondary to the alleged service-
connected colon cancer.  

In Ramey v. Brown, 9 Vet. App. 40 (1996), the U.S. Court of 
Veteran's Appeals (Court) held that service connection for 
diseases which are claimed to be attributable to radiation 
exposure during service can be accomplished in three 
different ways.  First, there are certain types of cancer 
which will be presumptively service-connected under 
38 U.S.C.A. § 1112(c) (West 1991 & Supp. 1998).  Second, 
38 C.F.R. § 3.311(b) provides a list of "radiogenic 
diseases" which will be service-connected provided that 
certain conditions specified in that regulation are met.  
Third, direct service connection can be established, as held 
by the Court of Appeals for the Federal Circuit in Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

According to 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), 
the diseases which can be service-connected in a radiation-
exposed veteran if they become manifest to a compensable 
degree at any time after discharge are:  leukemia (other than 
chronic lymphocytic leukemia), thyroid cancer, breast cancer, 
cancer of the pharynx, esophageal cancer, stomach cancer, 
small intestine cancer, pancreatic cancer, multiple myeloma, 
lymphomas (except Hodgkin's disease), bile duct cancer, gall 
bladder cancer, urinary tract cancer (which does not include 
prostate cancer, according to the regulations), cancer of the 
salivary glands, and primary liver cancer (except if 
cirrhosis or hepatitis B is indicated).

Under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(3)(i), a 
radiation-exposed veteran is one who, while serving on active 
duty, active duty for training, or inactive duty training, 
was exposed to a radiation risk activity.  Radiation risk 
activity is defined as (1) on-site participation involving 
atmospheric detonation of a nuclear device, including 
assignment to official military duties at Naval shipyards 
involving the decontamination of ships that participated in 
Operation Crossroads; (2) occupation of Hiroshima or Nagasaki 
between August 6, 1945 and July 1, 1946; and (3) internment 
as a POW of the Japanese who was subject to the same degree 
of exposure as a member of the Hiroshima or Nagasaki 
occupation forces.  38 U.S.C.A. § 1112(c)(3) (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.309(d)(3)(ii) (1998).  The Board 
notes that the regulations define "occupation of Hiroshima 
or Nagasaki, Japan, by United States forces" as "official 
military duties within 10 miles of the city limits of either 
Hiroshima or Nagasaki, Japan, which were required to perform 
or support military occupation functions such as occupation 
of territory ...." 38 C.F.R. § 3.309(d)(3)(vi) (1998).

According to 38 C.F.R. § 3.311, in all claims in which it is 
established that a radiogenic disease became manifest after 
service, but not to a compensable degree within the 
presumptive periods prescribed in §§ 3.307 and 3.309, and it 
is contended that that disease was the result of exposure to 
ionizing radiation, an assessment will be made as to the size 
and nature of the radiation dose or doses.  For purposes of 
38 C.F.R. § 3.311 the term "radiogenic disease" means a 
disease that may be induced by ionizing radiation and shall 
include the following:  all forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia; thyroid cancer; breast 
cancer; lung cancer; bone cancer; liver cancer; skin cancer; 
esophageal cancer; stomach cancer; colon cancer; pancreatic 
cancer; kidney cancer; urinary bladder cancer; salivary gland 
cancer; multiple myeloma; posterior subcapsular cataracts; 
non-malignant thyroid nodular disease; ovarian cancer; 
parathyroid adenoma; tumors of the brain and central nervous 
system; cancer of the rectum; lymphomas other than Hodgkin's 
disease; prostate cancer; and any other cancer.  38 C.F.R. 
§ 3.311(b)(2) (1998); and Claims Based on Exposure to 
Ionizing Radiation (Prostate Cancer and Any Other Cancer), 63 
Fed. Reg. 50,993, 50,995 (1998) (to be codified at 38 C.F.R. 
§ 3. 311(b)(2)(xxiii) and (xxiv)).

A review of the service medical records did not show 
complaints, treatment, or diagnoses referable to rheumatoid 
arthritis.  The appellant's July 1946 separation examination 
was essentially within normal limits.  A VA examination 
report dated April 1947 found no clinical evidence of 
rheumatism.  

A VA hospital summary report dated January to February 1991, 
approximately 45 years after his discharge from service, 
shows admission for elective workup of progressive muscle 
pain and weakness in both upper extremities and both lower 
extremities.  The appellant had a history of excellent health 
until two months earlier when he began developing progressive 
pain in his arms and legs.  He was treated with Prednisone 
with good results.  During hospitalization he was also 
diagnosed with adenocarcinoma of the colon and a left 
colectomy was performed.  Outpatient treatment records dated 
in 1991 subsequent to the hospitalization in January 1991, 
show follow-up visits for seronegative rheumatoid arthritis.  

The appellant submitted a written statement in April 1991, 
claiming service connection for a "nerve/muscle condition" 
based on exposure to radiation in service.  The claimed 
disability was subsequently identified as RS3PE, a form of 
seronegative rheumatoid arthritis.  In a statement dated 
August 1991, he explained that he had been exposed to 
radiation during November 1945 in the Nagasaki area and in 
approximately December 1945 when he was in Hiroshima while 
ashore on liberty.  

A letter from the Defense Nuclear Agency (DNA) dated August 
1991, confirmed the appellant's presence in both the 
Hiroshima area and at Nagasaki during the American occupation 
of Japan.  However, based on findings of a scientific dose 
reconstruction study, the DNA had "determined the maximum 
possible radiation dose that might have been received by any 
individual who was at either Hiroshima or Nagasaki for the 
full duration of the American occupation (September 1945 to 
June 1946 for Nagasaki; and September 1945 to March 1946 for 
Hiroshima).  Using all possible 'worst case' assumptions, the 
maximum possible dose any individual serviceman might have 
received from external radiation, inhalation, and ingestion 
is less than one rem.  This does not mean that any individual 
approached that level of exposure.  In fact, it is probable 
that the great majority of servicemen assigned to the 
Hiroshima and Nagasaki occupation received no radiation 
exposure whatsoever, and that the highest dose received by 
anyone was a few tens of millirem."  

VA gastrointestinal examination report dated June 1993, 
focused primarily on the history and residuals of appellant's 
colon cancer and 1991 colectomy.  However, the examiner did 
note that the appellant had also been diagnosed to have 
cryoglobulinemia, seronegative rheumatoid arthritis, history 
of CNS hemorrhage, atrial tachycardia, and bilateral inguinal 
hernias and a hiatal hernia. 

In a written statement dated March 1994, the appellant 
contended that his cryobulenemia and RS3PE, a peculiar form 
of seronegative rheumatoid arthritis, were "triggered" by 
his colon cancer which was caused by his exposure to ionizing 
radiation in service.  He had discussed this possibility with 
his rheumatologist who had stated that "he did not think it 
is out of the realm of possibility that my Arthritis is 
related to my Tumor, but he doesn't think we will be able to 
tell with any certainty one way or the other."  Thus, the 
appellant argued, service connection was warranted for the 
rheumatoid arthritis as well as the colon cancer as a 
residual of his in-service radiation exposure.  

The appellant, in a letter dated March 1994 and testimony 
presented at a personal hearing conducted in April 1994 at 
the VARO, further argued that it was hard to conceive that 
anything other than his radiation exposure and cancer were 
the main contributing factors to the onset of his rheumatoid 
arthritis.  He based this on the fact that his type of 
rheumatoid arthritis was very rare; he developed it rather 
late in life; and there was no history of the disease in his 
family.  Thus, since all forms of rheumatoid arthritis were 
of unknown etiology and his disabilities could not be found 
to have resulted from a cause other than the radiation 
exposure, he believed service connection should be granted on 
the basis of reasonable doubt.

In a letter dated April 1994, the appellant requested that 
the VARO contact his rheumatologist, to request a statement 
as to whether it was as likely as not that his rheumatoid 
arthritis was triggered by his colon cancer that was 
allegedly caused by his exposure to ionizing radiation.  

The appellant's representative, in a written statement dated 
September 1995, argued that the appellant's rheumatoid 
arthritis was as likely as not secondary to his radiation 
exposure and colon cancer.  It was requested that the VARO 
request a medical opinion from the appellant's treating 
rheumatologist as to whether or not the rheumatoid arthritis 
was as likely as not secondary to the appellant's radiation 
exposure.

In May 1996, the Board remanded this issue for further 
development and readjudication in light of the holding of 
Combee, 34 F.3d at 1043.  The appellant was subsequently 
provided notice in a letter dated May 1996, that he should 
cite or submit competent medical or scientific evidence that 
his claimed disability, namely rheumatoid arthritis, was 
actually a radiogenic disease.  

The appellant responded by written statement dated October 
1996, in which he cited the Merck Manual as competent medical 
evidence that his rheumatoid arthritis was a radiogenic 
disease.  Specifically, he stated that:  

The Merck Manual, Sixteenth Edition, states that 
Rheumatoid Arthritis is of unknown etiology and 
that about 1% of all populations are affected with 
women two to three times more commonly than men.  
On this bass I fall into the 0.4% class of all 
populations affected, which is further reduced by 
the fact that it most often occurs between the ages 
of 25 and 50 years, while I was affected at age 63.  
In addition to this there is no evidence of 
Rheumatoid Arthritis in my family history, which 
makes the chances of my having Rheumatoid Arthritis 
extremely small unless the Radiation Exposure 
affected my immune system.  

The appellant concluded his October 1996 with a request that 
the VARO ask his two treating physicians at VA rheumatology 
clinic, for a medical opinion as to whether it was "possible 
or impossible that exposure to Ionizing Radiation could have 
caused or contributed to the onset of the type of Rheumatoid 
Arthritis I am afflicted with."  (Emphasis in original).

VA outpatient medical treatment records dated from August 
1993 to June 1996, revealed regular follow-up visits at the 
rheumatology clinic at scheduled four-month intervals.  
Careful review of these records revealed no clinical evidence 
or medical opinion as to any relationship between the 
appellant's diagnosed rheumatoid arthritis and his colon 
cancer or earlier exposure to radiation in service.  The 
appellant's treating rheumatologist did note, during a March 
1995 visit, that the appellant "has lots of questions Re: 
Radiation exposure".

Analysis

After a careful review of the evidence of record, it is found 
that that evidence does not establish that the appellant's 
rheumatoid arthritis can be service-connected under any of 
the previously noted laws.  First, the evidence of record 
does not show that the rheumatoid arthritis was present in 
service.  There is no evidence that the appellant complained 
of or was treated for such a disorder during his period of 
service.  Likewise, there is nothing in the medical evidence 
of record which connects the appellant's rheumatoid 
arthritis, which first manifest itself in late 1990 and was 
diagnosed in 1991, to his period of service.  

Certain chronic diseases, to include arthritis, may be 
service-connected if manifested to a degree of 10 percent or 
more within one year after separation from service.  
38 U.S.C.A. §§ 1101, 1112 (1991); 38 C.F.R. §§ 3.307, 
3.309(a) (1998).  However, as there is no evidence in this 
case that the appellant's rheumatoid arthritis was present to 
a compensable degree within one year of separation, this 
presumption does not apply.  As noted above, the appellant's 
rheumatoid arthritis was first diagnosed in 1991, many years 
after his separation from service.

Furthermore there is nothing in the medical evidence of 
record which connects the appellant's rheumatoid arthritis to 
his colon cancer that the appellant alleges was caused by his 
exposure to radiation in service.  In this regard, it is also 
noted that although service connection was initially awarded 
for colon cancer due to exposure to ionizing radiation by 
rating decision dated December 1993; the VARO subsequently 
severed service connection for colon cancer by rating 
decision dated February 1995, under the provisions of 
38 C.F.R. § 3.105(d) on the basis that the December 1993 
rating decision was clearly and unmistakably erroneous.  

Thus, service connection for rheumatoid arthritis is not 
warranted on a direct basis because there is no evidence of 
record which shows that it began in service, and there is no 
evidence of record linking the appellant's current rheumatoid 
arthritis with his period of service.  Likewise, service 
connection is not warranted on a presumptive basis under 
38 C.F.R. § 3.309(a) as rheumatoid arthritis was not manifest 
to a compensable degree until many years after the 
appellant's separation from service.  Nor is it warranted on 
a secondary basis under 38 C.F.R. § 3.310 as there is no 
competent evidence of a relationship between the rheumatoid 
arthritis and any service-connected disability.  

The evidence of record also fails to establish a basis for 
service connection for the appellant's rheumatoid arthritis 
secondary to ionizing radiation exposure in accordance with 
the provisions of 38 U.S.C.A. § 1112(c)(2) and 38 C.F.R. 
§ 3.309(d).  The medical evidence of record does not show 
that the appellant has any of the disease listed in those 
provisions.  In particular, the Board notes that rheumatoid 
arthritis is not included in the list of diseases specific to 
radiation-exposed veterans in 38 U.S.C.A. § 1112(c)(2) and 
38 C.F.R. § 3.309(d).  

Finally, the evidence of record does not establish that the 
appellant's rheumatoid arthritis can be service connected 
secondary to ionizing radiation exposure according to 
38 C.F.R. § 3.311.  The claimed rheumatoid arthritis is not 
one of the diseases included in the list of "radiogenic 
diseases" in 38 C.F.R. § 3.311.  Furthermore, the appellant 
has submitted no competent medical evidence that the claimed 
rheumatoid arthritis is actually a radiogenic disease.  In 
fact, he submitted medical evidence, in the form of an 
excerpt from a medical treatise, that the etiology of all 
forms of rheumatoid arthritis was unknown.  In addition, he 
testified in April 1994 that his treating physician had 
advised that he could not give a medical opinion as to the 
etiology of his rheumatoid arthritis with any certainty.  
Thus, the Board finds that the appellant has submitted no 
competent evidence that the rheumatoid arthritis is a 
radiogenic disease or that his rheumatoid arthritis was 
caused by his exposure to ionizing radiation in service.  

The Board is cognizant of the appellant's contentions that 
his rheumatoid arthritis must have resulted from exposure to 
ionizing radiation in service because his particular type of 
rheumatoid arthritis is very rare, it developed late in his 
life, and he had no positive family history of the disease.  
However, as the appellant is not a medical expert, he is not 
competent to express an authoritative opinion regarding any 
medical causation of his claimed disorder.  Davis v. Brown, 
10 Vet. App. 209 (1997); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

As the appellant has not presented medical or competent 
evidence which would justify a belief by a fair and impartial 
individual that it is plausible that he has rheumatoid 
arthritis that began in service or resulted from claimed 
exposure to ionizing radiation or as a result of his colon 
cancer claimed to have resulted from said radiation exposure, 
this claim must be deemed not well grounded and therefore 
denied.  The Board views its discussion above sufficient to 
inform the appellant of the elements necessary to complete 
his application for service connection for rheumatoid 
arthritis.  Robinette v. Brown, 8 Vet. App. 69 (1995).

The Board further finds that, as the appellant has not met 
his initial burden to submit a well grounded claim, the VA 
has no duty to assist in the further development of this 
claim.  Specifically, the Board finds that, since there is no 
competent evidence that the appellant's rheumatoid arthritis 
is causally related to his prior radiation exposure or that 
rheumatoid arthritis is actually a radiogenic disease, there 
was no legal basis for requesting a medical opinion as to 
this issue.  

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends upon the particular 
facts of the case and the extent to which the Secretary of 
the Department of Veterans Affairs has advised the claimant 
of the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  In this 
case, the Board notes there is no indication that there was 
additional evidence available that the appellant's rheumatoid 
arthritis was actually a radiogenic disease.  The RO 
fulfilled its obligation under section 5103(a) in the January 
1998 supplemental statement of the case (SSOC) in which the 
appellant was informed that the reasons for the denial of his 
claim was that the VA had found no medical evidence of a 
likely relationship between his rheumatoid arthritis and 
radiation exposure.  

As the appellant has not submitted the necessary medical 
opinion or other evidence in support of this claim, it must 
be considered not well grounded.  38 U.S.C.A. §§ 1310, 5107 
(West 1991); 38 C.F.R. §§  3.312, 20.10 (1998).  Since this 
claim is not well grounded, it must, accordingly, be denied.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); Boeck v. Brown, 6 
Vet. App. 14 (1993).  

II.  Severance of service connection for colon cancer due to 
exposure to ionizing radiation

The Board concedes that the appellant has presented a claim 
which is "well-grounded" or plausible within the meaning of 
38 U.S.C.A. § 5107(a) (1991).  The Board is also satisfied 
that the duty to assist mandated by 38 U.S.C.A. § 5107 has 
been fulfilled as there is no indication of additional 
available evidence which would be relevant to the appellant's 
claim.

By rating decision of December 1993, the VARO granted service 
connection for colon cancer due to exposure to ionizing 
radiation.  Review of the actual rating action revealed no 
indication as to what law or regulatory provision(s) the VARO 
based this allowance on.  In the "reasons and bases" of its 
decision, the VARO simply summarized the evidence of record.  
Specifically, the VARO noted that there was documented 
evidence that the appellant had served with the occupation 
forces in Hiroshima and Nagasaki and that he was exposed to 
radiation; that there was medical evidence of diagnosis of 
colon cancer in January 1991; that colon cancer was a 
radiogenic disease; and that current medical evidence was 
found to show residuals but no recurrence of disease.  

Thereafter, in a September 1994 rating decision, the RO 
proposed to sever service connection for colon cancer due to 
radiation exposure, stating that the December 1993 rating 
decision establishing service connection was clearly and 
unmistakable erroneous (CUE).  Specifically, the RO indicated 
that its December 1993 rating decision contained CUE in 
granting service connection for colon cancer due to exposure 
to ionizing radiation in service because the VARO made the 
award without first requesting review of the Chief Benefits 
Director as required by 38 C.F.R. § 3.311(c).  The RO 
effectuated the severance of service connection for colon 
cancer due to ionizing radiation by February 1995 rating 
decision.

Once service connection has been granted, it can be severed 
only upon the Secretary's showing that the rating decision 
granting service connection was "clearly and unmistakably 
erroneous," and only after certain procedural safeguards have 
been met.  38 C.F.R. § 3.105(d); see also Daniels v. Gober, 
10 Vet. App. 474 (1997); Graves v. Brown, 6 Vet.App. 166, 
170-71 (1994).  Specifically, when severance of service 
connection is considered warranted, a rating proposing 
severance will be prepared setting forth all material facts 
and reasons.  The claimant will be notified at his or her 
latest address of record of the contemplated action and 
furnished detailed reasons therefor and will be given 60 days 
for the presentation of additional evidence to show that 
service connection should be maintained.  38 C.F.R. § 
3.105(d) (1998); see Baughman v. Derwinski, 1 Vet.App. 563, 
566 (1991).

The evidence of record shows that the RO met the procedural 
requirements of 38 C.F.R. § 3.105(d) (1998).  The rating 
decision of September 1994 proposing severance of service 
connection for colon cancer due to exposure to radiation set 
forth all material facts and reasons for the proposed 
severance.  The veteran was notified of the decision by 
letter dated on October 11, 1994, and was given an 
opportunity to present additional evidence and appear at a 
hearing.  Accordingly, the Board finds that the procedural 
safeguards of 38 C.F.R. § 3.105(d) have been met.

The Board must now address the question of whether the prior 
grant of service connection for colon cancer due to radiation 
exposure in December 1993 was "clearly and unmistakably 
erroneous."  The U.S. Court of Veterans Appeals (Court) has 
held that section 3.105(d) places the same burden of proof on 
the VA when it seeks to sever service connection as section 
3.105(a) places upon a claimant seeking to have an 
unfavorable previous determination overturned.  Baughman, 1 
Vet.App. at 566.  In that regard, the Court has held that 
"clear and unmistakable error" is defined the same under 38 
C.F.R. § 3.105(d) as it is under 38 C.F.R. § 3.105(a).  
Venturella v. Gober, 10 Vet.App. 340 (1997).  Specifically, 
the Court has defined clear and unmistakable error as "a very 
specific and rare kind of 'error.'  It is the kind of error, 
of fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 
43 (1993).

The Court has set forth a three-pronged test to determine 
whether "clear and unmistakable error" was present under 38 
C.F.R. § 3.105(a) in a prior determination: (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet.App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet.App. 310, 313-14 (1992) (en banc)).

However, the Court has recently held that although the same 
standards apply in a determination of clear and unmistakable 
error in a final decision (section 3.105(a)) and 
determination as to whether a decision granting service 
connection was the product of clear and unmistakable error 
for the purposes of severing service connection (section 
3.105(d)), section 3.105(d) does not limit the reviewable 
evidence to that which was before the RO in making its 
initial service connection award.  Daniels, 10 Vet. App. at 
480.  The Court reasoned that because section 3.105(d) 
specifically states that "[a] change in diagnosis may be 
accepted as a basis for severance," the regulation clearly 
contemplates the consideration of evidence acquired after the 
original granting of service connection.  Thus, "if the Court 
were to conclude that a service-connection award can be 
terminated pursuant to section 3.105(d) only on the basis of 
the law and record as it existed at the time of the award 
thereof, VA would be placed in the impossible situation of 
being forever bound to a prior determination regardless of 
changes in the law or later developments in the factual 
record."  Id.

Based on the foregoing, therefore, the Board's task is to 
determine, based on all the evidence of record (including 
that which was recently obtained by the RO), whether the 
December 1993 rating decision was clearly and unmistakably 
erroneous in granting service connection for colon cancer due 
to exposure to ionizing radiation.

Law and Regulations:
With regard to the law applicable to the issue of entitlement 
to service connection for colon cancer on a non-radiation 
basis, the Board initially notes that it is essentially the 
same as it was in 1993 when the VARO initially awarded 
service connection.  Entitlement to service connection for a 
particular disability requires evidence of the existence of a 
current disability and evidence that the disability resulted 
from a disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110 (1991).  If a disability is not 
shown to be chronic during service, service connection may 
nevertheless be granted when there is continuity of 
symptomatology after service.  3.303(b) (1998).  Service 
connection may also be granted for a disease diagnosed after 
service discharge when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.  Waston v. Brown, 4 
Vet. App. 309, 314 (1993).

In addition to the above law and regulations pertaining to 
direct or presumptive service connection, there are special 
provisions with regard to entitlement to service connection 
on the basis of exposure to radiation in service.  These too 
have remained essentially the same with respect to colon 
cancer due to radiation exposure in service.  There are 
certain types of cancer which will be presumptively service-
connected under the provisions of 38 U.S.C.A. § 1112(c) 
(1991) and 38 C.F.R. § 3.309(d) (1998).  However, colon 
cancer was not included in this list in 1993, nor is it 
currently one of the listed "presumptive" diseases.  

However, the appellant did (and does) qualify as a veteran 
exposed to radiation under paragraph 38 C.F.R. 
§ 3.311(b)(1)(i).  38 C.F.R. § 3.311(b)(1)(i) (1998).  
Furthermore, colon cancer was included in the list of 
"radiogenic diseases" in paragraph (b)(2) and, in the 
instant case, the colon cancer first became manifest 5 years 
or more after exposure, the period specified in paragraph 
(b)(5).  38 C.F.R. § 3.311(b)(2)(x) and (b)(4)(iv) (1993).  

38 C.F.R. § 3.311(a)(1) provided in 1993, as it does now in 
1998, that in all claims in which it is established that the 
appellant has a "radiogenic disease" which became manifest 
after service, and it is contended that that disease was the 
result of exposure to ionizing radiation, an assessment will 
be made as to the size and nature of the radiation dose or 
doses.  

Furthermore, 38 C.F.R. § 3.311(b) provided in 1993, as it 
does now in 1998, that when all 3 listed requirements were 
met, the claim will be referred to the Under Secretary for 
Benefits for further consideration in accordance with 
paragraph (c) of this section.  

Evidence of Record at time of December 1993 rating decision

A review of the claims folder shows that the evidence which 
was of record in December 1993 at the time the RO granted 
service connection for colon cancer due to ionizing radiation 
included service medical records, VA medical records, a 
letter from the Defense Nuclear Agency (DNA) and various lay 
statements of the appellant.

Evidence of record at the time of the December 1993 VARO 
showed that the appellant was present at Hiroshima and 
Nagasaki in December 1945, and January 1946.  He was eighteen 
years old at the time of his presumed exposure to radiation.  
A review of the service medical records did not show 
complaints, treatment, or diagnoses referable to colon 
cancer.  He was treated from November 18 to November 22, 1945 
for bacillary dysentery.  The veteran's separation 
examination was essentially within normal limits.  The first 
medical evidence of colon cancer is the appellant's VA 
hospital records dated January 1991, approximately 45 years 
after service, when he was diagnosed to have Duke's stage B 
adenocarcinoma of the colon and rectum.  

In a letter to the VARO dated April 1993, the Defense Nuclear 
Agency (DNA) confirmed the appellant's presence in Hiroshima 
and Nagasaki during the American occupation of Japan.  The 
DNA also reported a maximum possible external, inhalation or 
ingestion dose of less than 1.0 rem gamma for any individual 
serviceman exposed to radiation at either Hiroshima or 
Nagasaki for the full duration of the occupation (September 
1945 to June 1946 for Nagasaki; and September 1945 to March 
1946 for Hiroshima).  

In a May 1993 letter to the VA Medical Center (VAMC), the 
VARO requested an examination and medical opinion as to 
whether the appellant had cancer of the colon or rectum or 
both.  The VARO explained that this information was 
"imperative" in the determination of his claim as "only 
cancer of the colon is considered to be a radiogenic and a 
condition for which service-connection can be granted on this 
basis."  

A VA examination report dated June 1993, noted history of 
treatment for diarrhea in November 1945 secondary to 
bacillary dysentery.  Other gastrointestinal illnesses were 
duodenal ulcer in 1953 and diverticulitis diagnosed in 1985 
with intermittent blood in his bowel movement, and diagnosis 
of colon cancer in January 1991 which was successfully 
removed.  The final impression included history of radiation 
exposure in 1945 with diarrheal illness at that time; and 
recent diagnosis of colon cancer in 1991 with no evidence of 
recurrence of that disease.  

An addendum to the above VA examination report dated July 
1993, simply noted that "[t]he patient has colon cancer."

The VARO in an August 1993 letter to the VA Medical Center 
(VAMC) requested further clarification as to the appellant's 
diagnoses.  Specifically, it was noted that a diagnosis of 
"cancer of the rectum" appeared on the VA hospital summary 
report dated January 1991; whereas, a diagnosis of "cancer 
of the colon" appeared elsewhere in the appellant's VA 
medical records.  The VARO further explained that 
"[s]ervice-connection can be granted for colon cancer 
related to radiation exposure but not to cancer of the 
rectum.  This is the reason we must have definitive answers 
so that it can be ascertained if the veteran should be 
granted service-connection or not."

A VA examination report dated August 1993, indicated that the 
appellant's pathology report from his January 1991 
hospitalization "clearly indicates that the patient has 
cancer of the rectum and cancer of the colon which is a 
condition judged related to radiation exposure.  Therefore, 
the patient is entitled to compensation for service connected 
radiation exposure and cancer of the colon as noted on the 
pathology report...Therefore, the answers to questions #2 and 
#3 by [VARO letter of July 1993] are that this patient has 
cancer of the colon which is judged related to radiation 
exposure."

Evidence added to record subsequent to December 1993 rating 
decision

In July 1994 the claim was belatedly referred to the Under 
Secretary for Benefits for VA for an advisory opinion as to 
whether it was at least as likely as not that the veteran's 
disease resulted from exposure to radiation in service.  
38 C.F.R. § 3.311(c) (1993 and 1998).  

An August 1994 memorandum from the VA Assistant Chief Medical 
Director for Environmental Medicine and Public Health 
concluded that based on the estimated radiation exposure 
level provided by DNA, there was a "99 percent credibility 
that there is no reasonable possibility that it is as likely 
as not that the veteran's colon cancer is related to exposure 
to ionizing radiation."  Thus, the physician opined that 
"it is unlikely that the veteran's [colon cancer] can be 
attributed to exposure to ionizing radiation in service."

VA medical treatment records, dated from 1994 to 1996, show 
regular follow-up appointments with annual CAT scans for the 
appellant's colon cancer in the VA oncology clinic.  However, 
careful review of these records revealed no clinical or 
medical opinion as to a causal or etiological relationship 
between the appellant's colon cancer and his any incident of 
service, to include exposure to ionizing radiation in 
service.

The appellant alleged, both in written statements and 
testimony presented in January 1995 at a personal hearing 
conducted at the VARO, that his colon cancer was directly 
attributable to his in-service exposure to ionizing radiation 
in service.  He believed that the dose estimate provided by 
DNA was incorrect and that his actual exposure was much 
greater.  In support of this, he alleged that the episode of 
diarrhea in November 1945 was misdiagnosed and was actually 
radiation sickness.  He also argued that his colon cancer had 
to have been caused by his radiation exposure as there was no 
other medical explanation.  

Legal analysis

The Board finds that the December 1993 rating decision which 
granted service connection for colon cancer due to ionizing 
radiation in service was clearly and unmistakably erroneous; 
thus, restoration of service connection for colon cancer due 
to exposure to ionizing radiation is not warranted.  First, 
the Board finds that the statutory or regulatory provisions 
extant at the time were incorrectly applied.  It appears from 
the record that the VARO incorrectly treated colon cancer as 
a presumptively service-connected disease under 38 C.F.R. 
§ 3.309 (1993) and failed to apply and follow VA's own 
regulations as to the required procedures for a radiation 
claim under 38 C.F.R. § 3.311 (1993).  

Second, the Board finds that this error is undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time of the decision in December 
1993.  In reaching this determination, the Board has reviewed 
all the evidence of record, including that submitted since 
the December 1993 decision.  The Board concludes that the 
evidence does not establish that the appellant's colon cancer 
can be service-connected under any of the previously noted 
laws.  

First, the evidence of record does not establish that the 
appellant's colon cancer can be service-connected secondary 
to ionizing radiation exposure according to 38 U.S.C.A. 
§ 1112(c)(2) and 38 C.F.R. § 3.309(d).  The medical evidence 
of record does not show that the appellant has any of the 
diseases listed in those provisions.  In particular, the 
Board notes that colon cancer is not included in the list of 
diseases specific to radiation-exposed veterans in 
38 U.S.C.A. § 1112(c)(2) and 38 C.F.R. § 3.309(d).  Thus, the 
Board finds that the VARO's award in December 1993 of service 
connection for colon cancer due to exposure to ionizing 
radiation was clearly and unmistakably erroneous under the 
provisions of 38 C.F.R. § 3.309(d) (1993).

Colon cancer is included in the list of "radiogenic 
diseases" under 38 C.F.R. § 3.311(b)(2)(x) (1993 and 1998).  
In addition, the objective evidence of record shows that the 
appellant was exposed to ionizing radiation in service during 
the American occupation of Nagasaki and Hiroshima.  An April 
1993 response from the Defense Nuclear Agency (DNA) confirmed 
the appellant's presence at both locations during the 
pertinent time period.  The DNA reported that "the maximum 
possible radiation dose that might have been received by any 
individual who was at either Hiroshima or Nagasaki for the 
full duration of the American occupation (September 1945 to 
June 1946 for Nagasaki; and September 145 to March 1946 for 
Hiroshima)...[was] less than one rem."  This figure included 
worst case assumptions for external radiation, inhalation, 
and ingestion.  The DNA also reported that "it is probable 
that the great majority of servicemen assigned to the 
Hiroshima and Nagasaki occupation forces received no 
radiation exposure whatsoever, and that the highest dose 
received by anyone was a few tens of millirem."

When, as here, a veteran is found to have exposure to 
ionizing radiation and subsequently developed a radiogenic 
disease which became manifest within a certain period 
specified in 38 C.F.R. § 3.311(b)(5), the claim is to be 
referred to the Under Secretary for Benefits for VA for an 
advisory opinion as to whether it is at leas as likely as not 
that the veteran's disease resulted from exposure to 
radiation in service.  38 C.F.R. § 3.311(c) (1993).  As noted 
above, the RO did belatedly follow the required procedures of 
3.311(c) by referring the case to the VA Under Secretary for 
Benefits in 1994.  The VA Undersecretary for Benefits then 
obtained a medical opinion from the VA Assistant Chief 
Medical Director for Environmental Medicine and Public Health 
dated August 1994.  Thereafter, the VA Undersecretary for 
Benefits submitted an advisory opinion to the VARO dated 
August 1994, which stated that, based on the medical opinion 
from the Under Secretary for Health "and following review of 
the evidence in its entirety, it is our opinion that there is 
no reasonable possibility that the veteran's disabilities was 
the result of such exposure."

Thus, based on all the evidence of record, in particular the 
opinion provided by the Under Secretary for Health, the Board 
finds that the VARO's prior award of service connection in 
December 1993 was clearly and unmistakably erroneous under 
the criteria set forth in 38 C.F.R. § 3.311 (1993).  

Third, the Board finds that service connection is not 
warranted on a direct or presumptive non-radiation basis. The 
evidence of record does not show that the colon cancer was 
incurred in or aggravated by service.  There is no evidence 
that the appellant complained of or was treated for such a 
disorder during his period of service or for many years after 
his discharge from service.  

Certain chronic diseases, including malignant tumors, may be 
service-connected if manifested to a degree of 10 percent or 
more within one year after separation from service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309(a) (1993).  
However, as there is no evidence in this case that the 
appellant's malignant tumor of the colon was present to a 
compensable degree within one year of separation from 
service, this presumption does not apply.  

In reaching this determination the Board has carefully 
considered the VA examination reports and addendums, dated 
June, July and August 1993, as well as the VARO letters 
requesting such examinations.  Specifically, the Board notes 
that in the "medical history" portion of the August 1993 
report, the examining physician noted that the appellant has 
"...cancer of the colon which is a condition judged related to 
radiation exposure.  Therefore, the patient is entitled to 
compensation for service connected radiation exposure and 
cancer of the colon...."  However, the physician does not 
actually diagnose the appellant to have colon cancer as a 
residual of his prior exposure to radiation.  The examiner's 
actual diagnosis was:  "This patient has a history of 
radiation exposure and after radiation exposure, he has had a 
pathologically proven diagnosis of cancer of the colon..."  
Furthermore, the examining physician included no findings, 
rationale, or medical opinion as to the likelihood of a 
causal relationship between the appellant's colon cancer and 
his exposure to radiation in service.  

Thus, the Board finds that service connection for colon 
cancer is not warranted on a direct basis because there is no 
evidence of record which shows that it began in service, and 
there is no medical evidence of record linking the 
appellant's current postoperative residuals of colon cancer 
with his period of service.  Likewise, service connection is 
not warranted on a presumptive basis under 38 C.F.R. 
§ 3.309(a ) as colon cancer was not manifest to a compensable 
degree until many years after the appellant's separation from 
service.

The Board is cognizant of the appellant's contentions that 
his colon cancer must have resulted from exposure to ionizing 
radiation in service because he had no positive family 
history for colon cancer and no known exposure to any other 
carcinogenic, and his episode of diarrhea in service was 
actually radiation sickness.  However, as the appellant is 
not a medical expert, he is not competent to express an 
authoritative opinion regarding any diagnosis or any medical 
causation of his claimed disorder.  Davis v. Brown, 10 Vet. 
App. 209 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Thus, the Board concludes that the rating decision of 
December 1993 was clearly and unmistakably erroneous.  In 
addition, the VARO satisfied the procedural requirements 
imposed by 38 C.F.R. § 3.105(d) to sever service connection 
on the basis of an incorrect application of regulations 
extant at the time.  Accordingly, the Board concludes that 
the original grant of service connection for colon cancer due 
to exposure to ionizing radiation in service was clearly and 
unmistakably erroneous, and restoration of service connection 
must therefore be denied.


III.  Compensation under 38 U.S.C.A. § 1151 for additional 
disability due to bladder incontinence and hypertension as a 
result of VA hospitalization, medical and surgical treatment 
in January 1991 and June 1991

The appellant contends that the colectomy surgery performed 
by the VA in January 1991 resulted in subsequent additional 
disability.  Specifically, it is alleged that he now suffers 
from bladder urgency and incontinency as residuals of the 
surgery.  The appellant also contends that the VA 
hospitalization and treatment for a central nervous system 
("CNS") hemorrhage in June 1991, resulted in aggravation of 
his hypertension.  Specifically, it is alleged that prior to 
the VA treatment in 1991, he had been diagnosed with elevated 
blood pressure but had not required medication for the 
condition for many years.  Since the VA hospitalization and 
treatment in June 1991, he claims he has had to take 
medication to control his hypertension.

A review of the appellant's service medical records did not 
show complaints, treatment, or diagnoses referable to either 
a bladder disorder or hypertension.  He was treated for mumps 
orchitis during service with residual diminished right 
testicle.  The appellant's July 1946 separation examination 
was essentially within normal limits.  A VA examination 
report dated April 1947 found no clinical evidence of a 
bladder disorder or hypertension.

A physical examination report from a private medical 
facility, dated March 1971, included diagnoses of benign 
hypertension and atrophy of right testicle.  A history of 
spastic colon was also noted.

As noted previously in this decision the appellant was 
hospitalized in January 1991, for elective workup of 
progressive muscle pain and weakness.  At admission, he gave 
a history of excellent health until two months earlier when 
he began developing progressive pain in his arms and legs.  
He also gave a medical history of hypertension but no 
medications for last 10 years.  During the hospitalization 
the appellant was diagnosed to have adenocarcinoma of the 
colon and the rectum; and he underwent a left colectomy with 
resection.  Nursing records showed no voiding difficulties 
prior to surgery.  Blood pressure readings varied throughout 
hospitalization, before and after surgery.  On January 3, 
1991 blood pressure was recorded as 170/70 and 122/70; 140/94 
on January 4; 140/94 and 150/80 on January 5, 1991.  On 
January 9th it was recorded to be 160/100 and on January 13th 
it was 150/100.  

The appellant underwent surgery for the colon cancer on 
January 14, 1991.  Postoperatively he did well.  He 
maintained good urine output with a Foley Catheter.  
Following surgery, blood pressure readings continued to vary 
from 124/70 on the 19th to as high as 170/100 on the 22nd of 
January 1991.  Nursing records again showed voiding without 
difficulty after removal of catheter.

VA outpatient treatment record dated May 1991 showed 
complaint of impotence since colectomy.  The appellant also 
had frequent bowel movements and an occasional false 
sensation of bowel movement relieved with urination.  

VAMC emergency room "triage" records dated June 8, 1991, 
indicate that the appellant presented with multiple 
complaints including sore throat, difficulty swallowing, no 
bowel movement in several days, headache, dizziness, and back 
pain.  The examiner noted history of hypertension but he had 
been off medications for ten years.  He was ambulatory, alert 
and oriented.  Vital signs were stable; blood pressure was 
recorded as 156/90, 148/96 and 140/94.  He was observed for a 
period of time before discharge.  The impression was that 
many of the symptoms sounded possibly viral related.  He was 
also somewhat dehydrated for which he was given a liter of 
saline solution.  The appellant was scheduled for an 
outpatient barium swallow/UGI series with a follow-up 
consultation due to complaint with swallowing.  He was also 
given prescription for suppositories and told to return to 
the triage unit if need arose.

VA hospital records and summary report dated June 1991, 
indicate that the appellant did return to the VAMedical 
Center (VAMC) on June 13, 1991.  His chief complaint was 
persistent severe headache since June 6th.  Other complaints 
included nausea, vomiting, neck stiffness, mild grade fever, 
eye problems, difficulty reading and difficulty hearing.  On 
examination, vital signs were stable.  Examination was 
essentially normal with extremities consistent with 
rheumatoid arthritis but no active disease seen.  Blood 
pressure was recorded as 140/90; other blood pressures of 
180/90 and 180/100 were recorded on that day.  Urinalysis was 
within normal limits and other lab results normal.  However, 
he was seen by neurology and based on his history a CNS 
(central nervous system) bleed was suspected.  He was 
admitted for further work-up and evaluation.  A CT scan of 
the head showed no evidence of active CNS bleed.  Likewise a 
carotid angiogram revealed no evidence of aneurysm, AVM or 
intracranial occlusion.  A lumbar puncture was performed on 
June 14th and 8 milliliters of xanthochromic fluid was 
removed and CSF pressure was measured at 27cc.  These 
findings were considered consistent with a CNS bleed.  The 
appellant was noted to have tolerated the procedure well with 
no complications.  A subsequent MRI of the spine was negative 
for evidence of AVM, mass or other abnormality.  A repeated 4 
vessel cranial angiography again showed no evidence of mass, 
occlusion or AVM.  

During the appellant's June 1991 hospitalization his headache 
persisted and was treated with Tylenol No. 3 with good 
results.  He was also seen by multiple consultants.  He was 
seen by the GU Consult Team because of complaints of 
impotence since his colectomy; and diagnosed with neurogenic 
impotence secondary to abdominal surgery.  He was to be 
followed by the GU clinic for this problem. There was no 
mention of complaint or finding with regard to bladder 
urgency or incontinence.  In addition, nursing records 
recorded voiding in urinal without difficulty.  He was 
treated with Propanolol for elevated blood pressure during 
hospitalization.  Prior to discharge he was instructed to 
take his blood pressure daily and if it increased he should 
call his local physician. He was discharged to be followed in 
the VA neurology clinic.  The final diagnosis was central 
nervous system hemorrhage, unknown etiology.  

The appellant was afforded a VA examination in December 1991, 
for the purpose of determining entitlement to service 
connection for a right atrophic testicle.  The examiner did 
diagnose an atrophic right testicle, presumably secondary to 
mumps orchitis.  The examiner also noted that the appellant 
had a number of other urologic complaints and/or difficulties 
which were discussed and documented in his clinic chart, but 
were not a part of the examination.

VA outpatient G/U clinic record dated January 1992, noted 
complaint of problems with urge incontinence but clinically 
he had fairly good bladder function.  

VA hospital summary report dated late January 1992, indicated 
appellant was hospitalized for complaint of exertional 
dyspnea with occasional feeling of dizziness during these 
dyspneic spells.  History of colon cancer, sero-negative 
rheumatoid arthritis, and hypertension was noted.  He was on 
daily medication of 50 mg. hydrochlorothiazide for 
hypertension.  Blood pressure at admission was 130/80.  
Cardiology workup and evaluation resulted in a conclusion 
that his symptoms were primarily attributable to a diagnosis 
of supraventricular tachycardia.  He was discharged to be 
followed by the VA cardiology clinic.  There was no mention 
of complaint or finding relative to bladder incontinence. 

The appellant was seen in the VA oncology clinic in April 
1992 for routine cancer follow-up.  Although multiple 
complaints were noted, there were no objective findings.  
There was no mention of complaint or finding relative to 
bladder incontinence.  

A VA G/U clinic note also dated April 1992, noted complaint 
of bowel and bladder (urge) incontinence since surgery in 
January 1991.  The appellant also complained of impotence.  
The impression was urge incontinence with normal bladder 
function.  

In a written statement received in October 1992 the appellant 
claimed to have had "incontinence of the bladder with 
frequent voiding" since his hospitalization in January 1991. 

VA outpatient treatment records, dated from 1993 to 1996, 
show regular visits to neurology, G/U, general surgery, and 
oncology clinics with frequent notation of elevated blood 
pressure reading and complaint of urinary incontinence.  In 
September 1993 a history of urinary and rectal incontinence 
was noted.  In April 1994, he denied recent GI problems in 
general surgery clinic.  The oncology clinic in June 1994 
noted urinary incontinence off and on since surgery.  In 
November 1994 and January 1995, urinary incontinence was 
noted.  

In April 1995 a VA GU clinic note showed no voiding 
complaints but concern about renal cyst.  In July 1995, 
impotence and urinary incontinence was noted by Med/Oncology 
clinic.  A GU clinic note of October 1995 noted he still had 
urgency and that a renal CT scan in June 1995 had revealed 
cyst in right kidney.  The diagnostic impression was: 1) 
urgency; 2) erectile dysfunction; and 3) renal cyst.  

In a written statement dated June 1995, the appellant argued 
that he should be granted compensation under 38 U.S.C.A. 
§ 1151 for a heart condition, impotence, and incontinence as 
he had no heart disorder prior to the surgery and he was not 
advised of the risks of either impotence or incontinence 
prior to his surgery in January 1991.  

In a written statement dated October 1995, the appellant 
described his bladder incontinence as the "inability to hold 
back when the urge occurs and the dribbling after 
urination."  He noted that his bladder urgency and urge 
incontinence had been noted in October and December 1991 by 
the VA Neurology and G/U clinics and many times since 1992.  
Thus, he argued that "in the absence of any other possible 
cause for it it must be attributed to the Low Anterior 
Resection" surgery of January 1991.

In that same October 1995 statement, the appellant admitted 
he had been prescribed medication for hypertension in the 
1980's; however, his condition had improved to the point that 
he "had not taken any medication for it for over two and a 
half years prior to my hospitalization in June 1991."  Thus, 
he believed that this was evidence of aggravation due to VA 
hospitalization and a basis for compensation under 
38 U.S.C.A. § 1151.

VA medical records dated in 1996 showed multiple complaints 
and continued treatment primarily for hypertension and 
rheumatoid arthritis.

Legal Analysis

38 U.S.C.A. § 1151 (West 1991) provides that a veteran who 
has been injured as the result of VA medical or surgical 
treatment, and not as a result of the veteran's own willful 
misconduct, shall be awarded compensation if that injury 
results in additional disability, in the same manner as if 
such disability were service-connected.  The Board notes that 
in Brown v. Gardner, 115 S.Ct. 552 (1994), the U.S. Supreme 
Court held that a portion of the VA's regulation that 
implemented 1151 was invalid.  Specifically, the Supreme 
Court held that the provision in 38 C.F.R. § 3.385(c)(3) was 
not consistent with the plain language of 38 U.S.C.A. § 1151 
(West 1991) with respect to the presence of a fault or 
accident requirement.  However, the validity of the remainder 
of the implementing regulation has not been questioned.  See 
Gardner, 115 S.Ct. 552, 556 n.3 (1994).

The remaining relevant section of 38 C.F.R. § 3.358 (1998) 
provides that in determining whether additional disability 
exists following medical or surgical treatment, the physical 
condition for which the beneficiary sought treatment will be 
compared with the physical condition resulting from the 
disease or injury on which the claim for benefits is based.  
38 U.S.C.A. § 3.358(b)(1), (b)(1)(i), (ii) (1998).  The 
regulation further provides that compensation is not payable 
for the continuance or natural progress of the disease or 
injury for which surgical or medical treatment was 
authorized.  38 C.F.R. § 3.358(b)(2) (1998).  Furthermore, in 
determining whether such additional disability resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as a result of medical treatment, the 
following consideration will govern: it will be necessary to 
show that the additional disability is actually the result of 
such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith.  38 
C.F.R. § 3.358(c)(1) (1998).

Essentially, it has been concluded that where additional 
disability is established to be the result of disease or 
injury or an aggravation of an existing disease or injury 
suffered as a result of surgical or medical treatment 
provided by the VA, and which is found to not be a necessary 
consequence of the surgical or medical treatment, 
compensation pursuant to 38 U.S.C.A. § 1151 (West 1991 & 
Supp. 1998) is warranted.

However, with the above in mind, the threshold question to be 
answered is whether the appellant's claim is well grounded; 
that is, whether it is plausible, meritorious on its own, or 
otherwise capable of substantiation.  Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  If a particular claim is not well 
grounded, then the appeal fails and there is no further duty 
to assist in developing facts pertinent to the claim since 
such development would be futile. 38 U.S.C.A § 5107(a) (West 
1991 & Supp. 1998).  An appellant has, by statute, the duty 
to submit evidence that a claim is well grounded.  38 
U.S.C.A. 5107(a) (West 1991 & Supp. 1998).  Where such 
evidence is not submitted, the claim is not well grounded, 
and the initial burden placed on the appellant is not met.  
See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the appellant must be accepted as true for the 
purposes of determining whether a claim is well grounded, 
except where the evidentiary assertion is inherently 
incredible.  See King v. Brown, 5 Vet.App. 19 (1993).

In this case, the appellant has failed to submit any medical 
evidence that additional disability due to bladder 
incontinence and/or increased hypertension resulted from the 
colon resection surgery performed by the VA hospital in 
January 1991 or from the hospitalization and medical 
treatment provided by the VA hospital in June 1991.  While 
the appellant does have increased complaints of 
"incontinence" and "urge incontinence" beginning in 1992, 
there does not appear to be a clear diagnosis of urinary 
incontinence.  Rather he has been diagnosed by the VA G/U 
clinic with "urgency".  In addition, regardless of 
diagnosis, competent (medical) evidence of a nexus, or link, 
between the appellant's urinary problems and the 1991 VA 
hospitalizations, surgical or medical treatment has not been 
presented.  

Likewise, the Board finds that while there is evidence of 
elevated blood pressure readings in the June 1991 hospital 
records and thereafter, there is also evidence that the 
appellant had hypertension requiring medication prior to 
1991.  Furthermore, competent (medical) evidence of a nexus, 
or link, between the increased blood pressure findings since 
June 1991, and the appellant's June 1991 VA hospitalization, 
surgical and medical treatment has not been presented.  

A "well grounded" claim requires evidence of additional 
disability related to VA treatment as provided by competent 
medical evidence.  38 U.S.C.A. § 1151 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.358 (1998).  The appellant's own 
statements of additional disability related to VA treatment 
do not constitute competent evidence.  See Espiritu v. 
Derwinski, 2 Vet.App. 482 (1992).  Furthermore, the Board may 
not rely on its own unsubstantiated medical conclusions; its 
findings must be supported by independent medical evidence.  
See Colvin v. Derwinski, 1 Vet.App. 171 (1990).

Accordingly, in view of the above, the Board finds that a 
well grounded claim for compensation under section § 1151 has 
not been presented.  We note that under 38 U.S.C.A. § 5103(a) 
the VA is obligated to advise claimants of the evidence 
necessary to complete his application.  Robinette v. Brown, 8 
Vet.App. 69 (1995).  This obligation was successfully 
completed by VARO in its statement of the case dated December 
1995.  Likewise, the Board's discussion above informs the 
appellant of the requirements for the completion of his 
application for section 1151 benefits.


ORDER

A claim for entitlement to service connection for rheumatoid 
arthritis due to exposure to ionizing radiation in service is 
denied.

Restoration of service connection for colon cancer due to 
exposure to ionizing radiation in service is denied.

Compensation for additional disability due to bladder 
incontinence and increased hypertension, under the provisions 
of 38 U.S.C.A. § 1151 (West 1991) as the result of VA 
hospitalization, surgical, and medical treatment in January 
1991 and June 1991, is denied.



REMAND

As noted in the Introduction above, by rating decision dated 
December 1995, the VARO denied the appellant's claim for 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional disabilities, to include headaches, blurred 
vision, forgetfulness, lack of concentration, clumsiness, 
dizziness, shortness of breath, fatigue, difficulty 
swallowing, and left thigh numbness with limp.  Thereafter, 
the appellant in February 1996, expressed written 
disagreement with that denial.  Thus, the appellant has 
initiated the appellate process; however, no statement of the 
case (SOC) has been issued as to the issue of entitlement to 
compensation under § 1151 for additional disabilities, to 
include headaches, blurred vision, forgetfulness, lack of 
concentration, clumsiness, dizziness, shortness of breath, 
fatigue, difficulty swallowing, and left thigh numbness with 
limp.  Therefore, the Board finds that the VARO's failure to 
issue an SOC is a procedural defect requiring remand.  
Godfrey v. Brown, 7 Vet. App. 398 (1995); See also Buckley v. 
West, No. 96-1764 (U.S. Vet. App. Dec. 3, 1998).

Thus, this case is REMANDED to the VARO for the following:

1.  VARO should adjudicate the issue of 
entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for 
additional disability, to include 
headaches, blurred vision, forgetfulness, 
lack of concentration, clumsiness, 
dizziness, shortness of breath, fatigue, 
difficulty swallowing, and left thigh 
numbness with limp, as the result of VA 
hospitalization, medical and surgical 
treatment in June 1991.  To the extent 
the benefits sought are not granted, the 
appellant and his representative should 
be provided with a statement of the case.  
This document should include reasons and 
bases for the holding.  Thereafter, the 
appellant and his representative shall be 
afforded the appropriate period of time 
within which to respond.  If a 
substantive appeal is received, then this 
case should be returned to the Board for 
appellative review.  38 U.S.C.A. § 7105.  

2.  This claim must be afforded 
expeditious treatment by the VARO.  The 
law requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Veterans Appeals for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's 
ADJUDICATIO NPROCEDURE MANUAL, M21-1, 
Part IV, directs the ROs to provide 
expeditious handling of all cases that 
have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402 (1988).  The date that appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision that you have received is your notice 
of the action taken on your appeal by the Board of Veterans' 
Appeals.  Appellate rights do not attach to those issues 
addressed in the remand portion of the Board's decision, 
because a remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (1998).


- 3 -


